DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a DIV of 16/655,148 10/16/2019 PAT 10744153
16/655,148 has PRO 62/903,898 09/22/2019
16/655,148 has PRO 62/869,133 07/01/2019
	Claims 10-23 are pending.

Claim Interpretation
	The limitation “for treating a meibomian gland dysfunction of an affected eye” is an intended use and does not require an active step of treating a meibomian gland dysfunction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 16 and 20 recite “further comprising active ingredients,” which implies more than one ingredient or all the ingredients.  Claims 16 and 20 also recite “selected from the group consisting of,” which implies a list of alternatively useable members.  It is unclear whether one of the ingredients is required, or more than one, or all of them.  Claims 17-19 depend from claim 16.  Claims 21-22 depend from claim 20.  A claim in dependent form incorporates by reference all the limitations of the claim to which it refers.  For the purpose of examination, the claims will be interpreted to require one or more of the recited ingredients.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-15 and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priestley (GB 2556082 A, May 23, 2018).

The limitation “for treating a Meibomian gland dysfunction of an affected eye” is an intended use, and Priestley’s composition is inherently capable of performing the recited function because it contains a cyclodextrin in the claimed amounts.   

Claim(s) 10, 12-16, 18-19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy (WO 2018/075908 A1, April 26, 2018).
Levy teaches a solution comprising 0.5% polysorbate-80, 0.9% sodium chloride, and 1.8% Captisol (sulfobutylether beta-cyclodextrin).  See claim 3 and page 14.  The formulation is topically administered to the eye (claim 7).
The limitation “for treating a Meibomian gland dysfunction of an affected eye” is an intended use, and Levy’s composition is inherently capable of performing the recited function because it contains a cyclodextrin in the claimed amounts.   

Claim(s) 10-19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn (US 2018/0098937 A1, April 12, 2018, cited on IDS).
Horn teaches an artificial tear formulation comprising 1% polysorbate 80, 1.5% hydroxypropyl gamma cyclodextrin, and 0.30% NaCl.  See page 26, Table 7, 145.   The composition meets the limitation “the cyclic polysaccharide as a sole activate pharmaceutical ingredient” because the other ingredients present are excipients.  The composition meets the 
The limitation “for treating a Meibomian gland dysfunction of an affected eye” is an intended use, and Horn’s composition is inherently capable of performing the recited function because it contains a cyclodextrin in the claimed amounts.   

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623